DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-10, filed July 22, 2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hong et al. (see below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa (USPGPUB 2014/0176844—hereinafter “Yanagisawa”) in view of Hong et al. (USPGPUB 2014/0176838—hereinafter “Hong”).
As to Claim 2, Yanagisawa teaches a display device (Abstract) comprising: 
a substrate (Fig. 1 at 100/200) comprising a display area (300) and a peripheral area (area surrounding 300) neighboring each other; 
a plurality of pixels positioned on the display area and including a first pixel and a second pixel (Pg. 2, ¶ 28); 
(Fig. 1 at first 50); 
a second data line electrically connected to the second pixel and electrically isolated from the first data line (Fig. 1 at second 50); 
a defect sensing line positioned on the peripheral area (Fig. 1 at CRW); 
a driver for providing a driving signal to the display device (Fig. 1 at 40); and
a static electricity discharge element electrically connected through the defect sensing line (Fig. 1 at CR1 and CR2 and Pg. 3, ¶ 41 – note CR1 and CR2 may be made ground potential). 
Yanagisawa; however, fails to teach that the static electricity discharge element is disposed between the display area and the driver.  Examiner cites Hong to teach a display device (See Fig. 1) wherein a static electricity discharge element (ESD) is disposed between a display area (DA) and a driver (DIC).  At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to include the static electricity discharge element between the display area and the driver, as taught by Hong, in the display device taught by Yanagisawa, in order to keep all of the components closer together and to prevent light leakage (Hong, Pg. 1, ¶ 7-8).

Allowable Subject Matter
Claims 3-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to Claim 3, the prior art of record fails to teach or suggest, either alone or in combination “a first test data line and a second test data line, wherein each of the first test data line and the second test data line crosses the first or second data line and electrically connects the static electricity discharge element to the defect sensing line.”
Claims 4-15 depend upon claim 3 and thus are also objected.

Claims 16-24 are allowed.

As to Claim 16, the prior art of record fails to teach or suggest, either alone or in combination, “A display device comprising: a substrate comprising a display area and a peripheral area neighboring each other; a plurality of pixels positioned on the display area and including a first pixel and a second pixel; a first data line electrically connected to the first pixel; a second data line electrically connected to the second pixel and electrically isolated from the first data line; a defect sensing line positioned on the peripheral area; a first test data line and a second test data line that are spaced apart from each other and not electrically connected to each other; and a static electricity discharge element electrically connected to the defect sensing line, wherein each of the first test data line and the second test data line crosses the first or second data line and electrically connects the static electricity discharge element to the defect sensing line.” (As claimed, emphasis added)
Claims 17-24 depend upon claim 16 and thus are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jung et al. USPGPUB 2014/0185169 (Fig. 3, note ESD between driver and display area)
Yan USPGPUB 2016/0027372 (Figs. 2a and 4a, note ESD between driver and display area)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762.  The examiner can normally be reached on Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY AMADIZ/Primary Examiner, Art Unit 2694                                                                                                                                                                                                        09/27/2021